Exhibit 99.2 Supplemental Information For the three and nine months ended September 30, 2011 and 2010 GLIMCHER REALTY TRUST Supplemental Information For the Three and Nine Months Ended September 30, 2011 and 2010 TABLE OF CONTENTS Income Statement Data: Quarterly Income Statements Page 1 Year-to-Date Income Statements Page 2 Components of Minimum Rents and Other Revenue Page 3 Components of Other Operating Expenses Page 4 Summary Financial Statement Information for Unconsolidated Entities Page 5 Calculation of Funds from Operations and FFO Payout Ratio Page 6 Unconsolidated Entities Calculation of FFO and Disclosure of Pro-Rata Share of Non-Cash Amounts in FFO Page 7 EBITDA, Operating Ratios and Earnings Per Share Page 8 Balance Sheet Data: Consolidated Balance Sheets Page 9 Market Capitalization and Debt Covenant Requirements Page 10 Consolidated Debt Schedule Page 11 Total Debt Maturities Schedule (Wholly-owned and Pro-Rata Share of Joint Venture Debt) Page 12 Joint Venture Debt Maturity Schedule Page 13 Operational Data: Occupancy Statistics Page 14 Leasing Results and Re-leasing Spreads Page 15 Mall Portfolio Statistics by Asset Category Page 16 Summary of Significant Tenants Page 17 Top 10 Regional Mall Tenants Page 18 Lease Expiration Schedule Page 19 Development Activity: Capital Expenditures Page 20 Scottsdale Quarter Update Page 21 QUARTERLY INCOME STATEMENTS (in thousands) Three Months Ended September 30, As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Revenues: Minimum rents (see components on page 3) $ Percentage rents - - Tenant reimbursements Outparcel sale - Other (see components on page 3) - 12 Total Revenues Expenses: Property operating expenses ) Real estate taxes ) Total recoverable expenses ) Provision for doubtful accounts ) 87 ) Other operating expenses (see components on page 4) (2 ) ) Costs related to the sale of an outparcel ) - ) - - - Real estate depreciation and amortization ) Non-real estate depreciation and amortization ) - ) ) - ) General and administrative ) (8
